Case 9:20-cv-81244-DMM Document 1 Entered on FLSD Docket 07/31/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:
  WILLIAM HERBERT BRITT

         Plaintiff,

  vs.

  WAL-MART STORES EAST, LP,

         Defendant.
                                                  //

                      NOTICE OF REMOVAL OF STATE COURT ACTION

         1.      Plaintiff filed a Complaint against the above named Defendant in the Circuit

  Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, styled: WILLAM

  HERBERT BRITT V. WAL-MART STORES, LP, Case Number 50 2020 CA 006613 XXXX

  MB.

         2.      In this Complaint, Plaintiff claims, inter alia, that he has been damaged due to the

  negligence of the Defendant.

         3.      The complaint does not allege the damages sought other than to allege that the

  amount in controversy exceeds the $30,000 State of Florida Circuit Court jurisdictional

  minimum.

         4.      On or about July 14, 2020 defendant served on plaintiff Supplemental Requests

  for Admissions. On July 29, 2020 plaintiff responded to these request for admissions. Plaintiff’s

  responses make clear that he is seeking damages in excess of $75,000.00.

         5. Specifically. Defendant requested and Plaintiff responded as follows:

                 1.     In this lawsuit, Plaintiff is not seeking and will not seek total damages in

                 excess of $75,000. – DENIED.
Case 9:20-cv-81244-DMM Document 1 Entered on FLSD Docket 07/31/2020 Page 2 of 4


                                                                                                  Page 2

                 2.      In this lawsuit, Plaintiff is seeking to recover total damages in excess of

                 $75,000. – ADMITTED.

                 3.      The maximum amount of damages that Plaintiff seeks, and will ever seek,

                 to recover in this lawsuit is less than $75,000. – DENIED.

                 4.      The maximum amount of damages that Plaintiff seeks to recover in this

                 lawsuit is greater than $75,000. – ADMITTED.

                 5.      In this lawsuit, Plaintiff stipulates that he will be asking the jury to award

                 him no more than a total of $75,000 in damages. – DENIED.

                 6.      In this lawsuit, Plaintiff will be asking the jury to award him more than a

                 total of $75,000 in damages. – ADMITTED.

         6.      As such, the citizenship of the parties, coupled with Plaintiff’s responses to

  requests for admissions give rise to diversity of jurisdiction, pursuant to 28 U.S.C.A. Sec. 1332,

  and the Defendant seeks removal to the United States District Court for the Southern District of

  Florida.

                                FEDERAL DIVERSITY JURISDICTION

         7.      This action is a civil action of which this Court has original jurisdiction under 28

  U.S.C. §1332, and is one which may be removed to the Court by Defendant pursuant to the

  provisions of 28 U.S.C. 1441(b) in that it is a civil action between citizens of different states and

  the matter in controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

         8.      A defendant may properly remove an action from state court and avail itself of the

  federal court system in any civil action of which the district courts of the United States have

  diversity jurisdiction pursuant to the provisions of 28 U.S.C. 1441. Id.
Case 9:20-cv-81244-DMM Document 1 Entered on FLSD Docket 07/31/2020 Page 3 of 4


                                                                                              Page 3

                                        A. Diversity of Citizenship

          9.     Plaintiff, WILLIAM HERBERT BRITT, now and at all times material to the

  Complaint, is and was a Florida citizen, domiciled in Palm Beach County, Florida. Defendant is

  organized and exists pursuant to the laws of the State of Delaware, with its principal place of

  business in the State of Arkansas, and is therefore deemed to be a citizen of the State of

  Arkansas or the State of Delaware pursuant to 28 U.S.C. 1332(c)(1). For removal purposes, “a

  corporation is a citizen of any State in which it is incorporated and the State, which is its

  principle place of business.”

                                        B. Amount In Controversy

          10.    Defendant, as the party invoking federal jurisdiction, carries the burden of

  "proving to a reasonable probability that the claim is in excess of the statutory jurisdictional

  amount." In re Rezulin Products Liability Litigation, 133 F.Supp2d 272 (S.D.N.Y. 2001). On the

  other hand, “the focus of defendants' efforts need not be whether the plaintiff is likely to secure

  an amount greater than $75,000.00. Rather, the focus is on the claim, and while plaintiffs are the

  master of its claim whose monetary demand is to be accorded deference, a plaintiffs’ claim must

  be made in good faith.” Id. As set forth in paragraph 3 and incorporated herein, plaintiff is

  clearly alleging damages in excess of $75,000.

          11.    Although the original Complaint was served on June 24, 2020, defendant was not

  yet on notice until July 29, 2020, the date plaintiff responded to the aforementioned request for

  admissions, that the amount in controversy met the minimum requirements set forth in 28 U.S.C.

  1332.    Accordingly, this notice has been filed within 30 days of Defendant having adequate

  notice of a basis for removal and less than one year has passed since the filing of the original
Case 9:20-cv-81244-DMM Document 1 Entered on FLSD Docket 07/31/2020 Page 4 of 4


                                                                                                Page 4

  Complaint. Attached hereto as Composite Exhibit "A" is a copy of all papers filed to date in the

  State Court proceedings.

         12.     Written notice of the filing of this notice has been furnished to Plaintiff.

         13.     A copy of this Notice has been filed with the Clerk of the Circuit Court of the 15th

  Judicial Circuit, in and for Palm Beach County, Florida.

         WHEREFORE, Defendant, WAL-MART EAST, LP, respectfully requests this Court to

  assume original jurisdiction and grant this Notice for Removal.

                                   CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that we electronically filed the foregoing document with the
  Clerk of the Court using CM/ECF this 31st of July, 2020 on all counsel of record on service list
  below.
                                             LUKS, SANTANIELLO, PETRILLO & COHEN
                                             Attorneys for Defendant
                                             110 S. E. 6th Street, 20th Floor
                                             Fort Lauderdale, FL 33301
                                             Telephone: (954) 761-9900
                                             Facsimile: (954) 761-9940

                                                 By:      /s/ David A. Lipkin
                                                       DANIEL J. SANTANIELLO
                                                       Florida Bar No.: 860948
                                                       DAVID A. LIPKIN
                                                       Florida Bar No.: 968463
                                                       LUKSFLL-Pleadings@LS-Law.com

  SERVICE LIST
  COUNSEL FOR PLAINTIFF
  R. Timothy Vannatta, Esquire
  Rubenstein Law, P.A.
  9130 S. Dadeland Blvd., PH
  Miami, FL 33156
  (305) 661-6000
  tim@rubensteinlaw.com
  jmolano@rubensteinlaw.com
  eservice@rubensteinlaw.com
